Case 2:18-cv-13159-GCS-EAS ECF No. 21, PageID.1636 Filed 02/12/21 Page 1 of 27




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


DARRIN CRAWFORD, #193496,

            Petitioner,

      v.                                     CASE NO. 2:18-CV-13159
                                             HON. GEORGE CARAM STEEH

PAT WARREN,

         Respondent.
____________________________/

 OPINION & ORDER DENYING THE PETITION FOR A WRIT OF HABEAS
     CORPUS, DENYING A CERTIFICATE OF APPEALABILITY, &
  DENYING LEAVE TO PROCEED IN FORMA PAUPERIS ON APPEAL

I.    Introduction

      Michigan prisoner Darrin Crawford (“petitioner”) has filed a pro se

petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 asserting

that he is being held in violation of his constitutional rights. The petitioner

was convicted of assault with intent to commit murder, MICH. COMP. LAWS §

750.83, felon in possession of a firearm, MICH. COMP. LAWS § 750.224f, and

possession of a firearm during the commission of a felony, second offense,

MICH. COMP. LAWS § 750.227b, following a jury trial in the Wayne County

Circuit Court. He was sentenced, as a second habitual offender, MICH.


                                       -1-
Case 2:18-cv-13159-GCS-EAS ECF No. 21, PageID.1637 Filed 02/12/21 Page 2 of 27




COMP. LAWS § 769.10, to 23 to 35 years imprisonment on the assault

conviction, a concurrent term of 3 to 5 years imprisonment on the felon in

possession conviction, and a consecutive term of 5 years imprisonment on

the felony firearm conviction in 2013. In his pleadings, he raises claims

concerning the administration of the jury oath, the sufficiency of the

evidence, and the validity of his sentence. For the reasons stated herein,

the Court denies the petition for a writ of habeas corpus. The Court also

denies a certificate of appealability and denies leave to proceed in forma

pauperis on appeal.

II.   Facts and Procedural History

      The petitioner’s convictions arise from a confrontation that led to a

shooting at a residence in Detroit, Michigan on August 3, 2013. At trial, the

victim, Frederick Light, testified that he took a gas grill and a puppy to the

home of a friend, Rodney Turner, that evening. ECF No. 13-9, PageID.663-

664. While he was on the porch, the petitioner arrived, struck him in the

back of the head knocking him down, and tried entering the house, but the

door was locked. Id. at 666-671. Words were exchanged and a fistfight

ensued. Id. at 670-671. When Light fell to the ground and was trying to get

up, the petitioner pulled out a gun, struck him with it, and shot him. Id. at


                                       -2-
Case 2:18-cv-13159-GCS-EAS ECF No. 21, PageID.1638 Filed 02/12/21 Page 3 of 27




673-674. Light heard more arguing and gunshots. Id. at 674-675. Light

suffered a concussion and multiple gunshot wounds. Id. at 676-677.

      Jarmonte Jones, Rodney Turner’s cousin, was at the house at the

time of the incident. He testified that the petitioner, who was his mom’s

boyfriend, arrived at the house, that the petitioner punched Light in the back

of the head, that a fight ensued, that the petitioner struck Light with a gun

and then shot him. Id. at 720-726. Jones ran to his car and drove home,

but returned later with his cousins and the petitioner fired shots at them. Id.

at 735-736.

      Bradford Johnson, Rodney Turner’s brother, testified that he lived with

Turner but was down the street at a friend’s house when his cousin,

Jarmonte Jones ran around the corner and told him what happened. Id. at

758, 760. Johnson went to the house, saw Light bleeding under a truck and

tried to help him. He heard his sister yell, “he’s got a gun,” heard gunshots,

and ran around the truck. The petitioner was the only person he saw with a

gun at that time, and Johnson saw him attempting to reload it. Id. at 760-64.

When he ran from the house, Light followed, but the shots seemed closer so

Johnson threw Light behind the garage into some bushes. Id. at 767.

      Tradnaha Turner, Rodney Turner’s and Bradford Johnson’s sister,


                                      -3-
Case 2:18-cv-13159-GCS-EAS ECF No. 21, PageID.1639 Filed 02/12/21 Page 4 of 27




was in the living room of the house when she saw the petitioner arrive and

punch Light. Id. at 799. She grabbed the screen door and did not let the

petitioner into the house. Id. at 800. The petitioner jumped off the porch,

attacked Light, and a fistfight ensued. When she heard gunshots, she

slammed the door closed and locked it, then ran upstairs and called 911.

Id. at 801-802. When Johnson arrived to help Light, she saw the petitioner

with a gun and warned them. Id. at 804-805. As the two men ran away, she

saw the petitioner take aim at them, so she pulled out her own licensed gun,

a Springfield XD .40 caliber handgun, and shot at the petitioner from an

upstairs window. The petitioner walked away and fell down in the front yard

of the house across the street. Id. at 804-807.

      Several police officers testified at trial. Officer Mary Gross testified

that she responded to the scene around 2:00 a.m. to collect evidence. ECF

No. 13-7, PageID.420. She recovered two .40 caliber shell casings from the

driveway and two .40 caliber shell casings and a Smithfield .40 caliber

handgun from inside Rodney Turner’s house. Id. at 421, 426. She found a

Browning .380 caliber handgun, a holster, two live .380 caliber rounds, a

box of .380 caliber ammunition, keys, and bloody clothes on the lawn of the

house across the street, as well as a copper bullet jacket fragment. Id. at


                                       -4-
Case 2:18-cv-13159-GCS-EAS ECF No. 21, PageID.1640 Filed 02/12/21 Page 5 of 27




422-428. She found one shell casing in the .380 caliber handgun, but did

not find other .380 caliber shell casings at the scene. She said that it was

dark with poor lighting when she searched the area with a flashlight, and

she could not remember if she used a metal detector. ECF No. 13-9,

PageID.623-624, 639.

      Officer Eric Smigelski testified that he responded to the scene and

found the petitioner bleeding with a gunshot wound in the yard across the

street from Rodney Turner’s house. A .380 gun and a holster were lying

next to the petitioner. Id. at 649-653.

      Sergeant Larry McSwain, a firearms expert, testified that the five shell

casings (four .40 caliber and one .380 caliber) recovered from the scene

matched the two weapons (one .40 Smith & Wesson Springfield Armory

XDM40 compact semi-automatic handgun and one .380 Auto Browning

BDA380 semi-automatic handgun) found at the scene. ECF No. 13-11,

PageID.878. He also testified that the bullet fragments could have been

fired from a .40 caliber gun, but not a .380 caliber gun. Id. at 882.

      The parties stipulated that the petitioner had a prior felony conviction

and was not eligible to legally possess a firearm on the date of the incident.

ECF No. 13-10, PageID.855.


                                          -5-
Case 2:18-cv-13159-GCS-EAS ECF No. 21, PageID.1641 Filed 02/12/21 Page 6 of 27




      The petitioner testified in his own defense at trial. He explained that

he and Light had a disagreement over dry wall work that Light was

supposed to do, but did not finish. ECF No. 13-11, PageID.921. When he

saw Light at the house, he confronted him and punched him. The petitioner

then tried to enter the house, but was denied, and he and Light got into a

fistfight. Id. at 923-924. When they were closer to Light’s truck, Light tried

to hit him with a wrench, but the petitioner grabbed it and struck Light with it

a few times. Id. at 925. The petitioner heard a gunshot from the backyard

and was hit in the shoulder. Id. at 926. He was bleeding and was again

refused entry to the house. When he tried to open his truck, he was shot in

the stomach. Id. at 927. The petitioner then heard more gunshots. He

spoke briefly with Jarmonte Jones and Bradford Johnson when they

approached him at the scene before he walked across the street and

passed out. Id. at 928-930. The petitioner recognized his bloody shirt that

was recovered from the scene, but did not know where the gun, holster, or

ammunition came from. Id. at 932-934. He believed that Rodney Turner

shot him because he was the person who came from the backyard where

the shots were fired. Id. at 934. The petitioner denied shooting at anyone.

Id. at 936-937.


                                       -6-
Case 2:18-cv-13159-GCS-EAS ECF No. 21, PageID.1642 Filed 02/12/21 Page 7 of 27




      In rebuttal, Lelother Richardson, the petitioner’s girlfriend, testified that

the petitioner possessed a chrome gun with a brown handle on the night of

the shooting. ECF No. 13-12, PageID.7, 9-11.

      At the close of trial, the jury found the petitioner guilty of assault with

intent to commit murder, felon in possession, and felony firearm, second

offense. ECF No. 13-12, PageID.1056.

      Following his convictions and sentencing, the petitioner filed an appeal

of right with the Michigan Court of Appeals raising several claims, including

the claims raised in his habeas petition. The court denied relief on those

claims and affirmed his convictions and sentences. People v. Crawford, No.

319998, 2015 WL 5945372 (Mich. Ct. App. Oct. 13, 2015). The petitioner

filed an application for leave to appeal with the Michigan Supreme Court,

which remanded the case to the Michigan Court of Appeals for further

consideration of the petitioner’s jury oath claim, but denied leave to appeal

in all other respects. In so ruling, the court found that an amended

transcript of the November 26, 2013 trial court proceedings indicated that a

jury oath was administered and remanded the case for the Michigan Court

of Appeals to explain why it failed to consider the amended transcript.

People v. Crawford, 499 Mich. 981, 882 N.W.2d 153 (2016).


                                        -7-
Case 2:18-cv-13159-GCS-EAS ECF No. 21, PageID.1643 Filed 02/12/21 Page 8 of 27




       On remand, the Michigan Court of Appeals remanded the case to the

trial court for settlement of the record, concluded that the jury had been

sworn, and affirmed the petitioner’s convictions. People v. Crawford, No.

319998, 2016 WL 7130906 (Mich. Ct. App. Dec. 6, 2016). The petitioner

then filed an application for leave to appeal with the Michigan Supreme

Court, which was denied in a standard order. People v. Crawford, 501 Mich.

975, 906 N.W.2d 784 (2018).

       The petitioner thereafter filed his federal habeas petition. He raises

the following claims:

       I.     Trial court failed to administer a proper oath to the jury.

       II.    Verdict of guilty based upon insufficient evidence.

       III.   Sentence imposed violated constitutional guarantee
              against cruel and unusual punishment.

The respondent filed an answer to the petition contending that it should be

denied because the third claim is procedurally defaulted and all of the

claims lack merit. The petitioner filed a reply to that answer.

III.   Standard of Review

       Federal law imposes the following standard of review for habeas

cases:

       An application for a writ of habeas corpus on behalf of a person

                                         -8-
Case 2:18-cv-13159-GCS-EAS ECF No. 21, PageID.1644 Filed 02/12/21 Page 9 of 27




      in custody pursuant to the judgment of a State court shall not be
      granted with respect to any claim that was adjudicated on the
      merits in State court proceedings unless the adjudication of the
      claim –

      (1)   resulted in a decision that was contrary to, or
            involved an unreasonable application of, clearly
            established Federal law, as determined by the
            Supreme Court of the United States; or

      (2)   resulted in a decision that was based on an
            unreasonable determination of the facts in light of the
            evidence presented in the State court proceedings.

28 U.S.C. § 2254(d).

      “A state court’s decision is ‘contrary to’ . . . clearly established law if it

‘applies a rule that contradicts the governing law set forth in [Supreme Court

cases]’ or if it ‘confronts a set of facts that are materially indistinguishable

from a decision of [the Supreme] Court and nevertheless arrives at a result

different from [that] precedent.’” Mitchell v. Esparza, 540 U.S. 12, 15-16

(2003) (per curiam) (quoting Williams v. Taylor, 529 U.S. 362, 405-06

(2000)); see also Bell v. Cone, 535 U.S. 685, 694 (2002).

      “[T]he ‘unreasonable application’ prong of § 2254(d)(1) permits a

federal habeas court to ‘grant the writ if the state court identifies the correct

governing legal principle from [the Supreme] Court but unreasonably applies

that principle to the facts of petitioner’s case.” Wiggins v. Smith, 539 U.S.


                                         -9-
Case 2:18-cv-13159-GCS-EAS ECF No. 21, PageID.1645 Filed 02/12/21 Page 10 of 27




 510, 520 (2003) (quoting Williams, 529 U.S. at 413); see also Bell, 535 U.S.

 at 694. However, “[i]n order for a federal court find a state court’s

 application of [Supreme Court] precedent ‘unreasonable,’ the state court’s

 decision must have been more than incorrect or erroneous. The state

 court’s application must have been ‘objectively unreasonable.’” Wiggins,

 539 U.S. at 520-21 (citations omitted); see also Williams, 529 U.S. at 409.

 “AEDPA thus imposes a ‘highly deferential standard for evaluating

 state-court rulings,’ and ‘demands that state-court decisions be given the

 benefit of the doubt.’” Renico v. Lett, 559 U.S. 766, 773 (2010) (quoting

 Lindh, 521 U.S. at 333, n. 7; Woodford v. Viscotti, 537 U.S. 19, 24 (2002)

 (per curiam)).

       A state court's determination that a claim lacks merit “precludes

 federal habeas relief so long as ‘fairminded jurists could disagree’ on the

 correctness of the state court's decision.” Harrington v. Richter, 562 U.S.

 86, 101 (2011) (citing Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)).

 The Supreme Court has emphasized “that even a strong case for relief does

 not mean the state court's contrary conclusion was unreasonable.” Id.

 (citing Lockyer v. Andrade, 538 U.S. 63, 75 (2003)). Pursuant to § 2254(d),

 “a habeas court must determine what arguments or theories supported or ...


                                       -10-
Case 2:18-cv-13159-GCS-EAS ECF No. 21, PageID.1646 Filed 02/12/21 Page 11 of 27




 could have supported, the state court’s decision; and then it must ask

 whether it is possible fairminded jurists could disagree that those arguments

 or theories are inconsistent with the holding in a prior decision" of the

 Supreme Court. Id. Thus, in order to obtain habeas relief in federal court, a

 state prisoner must show that the state court’s rejection of his claim “was so

 lacking in justification that there was an error well understood and

 comprehended in existing law beyond any possibility for fairminded

 disagreement.” Id; see also White v. Woodall, 572 U.S. 415, 419-20 (2014).

 Federal judges “are required to afford state courts due respect by

 overturning their decisions only when there could be no reasonable dispute

 that they were wrong.” Woods v. Donald, 575 U.S. 312, 316 (2015). A

 habeas petitioner cannot prevail as long as it is within the “realm of

 possibility” that fairminded jurists could find the state court decision to be

 reasonable. Woods v. Etherton, _ U.S. _, 136 S. Ct. 1149, 1152 (2016).

       Section 2254(d)(1) limits a federal habeas court’s review to a

 determination of whether the state court’s decision comports with clearly

 established federal law as determined by the Supreme Court at the time the

 state court renders its decision. Williams, 529 U.S. at 412; see also

 Knowles v. Mirzayance, 556 U.S. 111, 122 (2009) (noting that the Supreme


                                        -11-
Case 2:18-cv-13159-GCS-EAS ECF No. 21, PageID.1647 Filed 02/12/21 Page 12 of 27




 Court “has held on numerous occasions that it is not ‘an unreasonable

 application of clearly established Federal law’ for a state court to decline to

 apply a specific legal rule that has not been squarely established by this

 Court”) (quoting Wright v. Van Patten, 552 U.S. 120, 125-26 (2008) (per

 curiam)); Lockyer, 538 U.S. at 71-72. Section 2254(d) “does not require a

 state court to give reasons before its decision can be deemed to have been

 ‘adjudicated on the merits.’” Harrington, 562 U.S. at 100. Furthermore, it

 “does not require citation of [Supreme Court] cases–indeed, it does not

 even require awareness of [Supreme Court] cases, so long as neither the

 reasoning nor the result of the state-court decision contradicts them.” Early

 v. Packer, 537 U.S. 3, 8 (2002); see also Mitchell, 540 U.S. at 16. The

 requirements of clearly established law are to be determined solely by

 Supreme Court precedent. Thus, “circuit precedent does not constitute

 ‘clearly established Federal law as determined by the Supreme Court’” and

 it cannot provide the basis for federal habeas relief. Parker v. Matthews,

 567 U.S. 37, 48-49 (2012) (per curiam); see also Lopez v. Smith, 574 U.S.

 1, 2 (2014) (per curiam). The decisions of lower federal courts, however,

 may be useful in assessing the reasonableness of the state court’s

 resolution of an issue. Stewart v. Erwin, 503 F.3d 488, 493 (6th Cir. 2007)


                                       -12-
Case 2:18-cv-13159-GCS-EAS ECF No. 21, PageID.1648 Filed 02/12/21 Page 13 of 27




 (citing Williams v. Bowersox, 340 F.3d 667, 671 (8th Cir. 2003)); Dickens v.

 Jones, 203 F. Supp. 354, 359 (E.D. Mich. 2002).

       A state court’s factual determinations are presumed correct on federal

 habeas review. See 28 U.S.C. § 2254(e)(1). A petitioner may rebut this

 presumption with clear and convincing evidence. Warren v. Smith, 161 F.3d

 358, 360-61 (6th Cir. 1998). Lastly, habeas review is “limited to the record

 that was before the state court.” Cullen v. Pinholster, 563 U.S. 170, 181

 (2011).

 IV.   Analysis

       A.    Jury Oath Claim

       The petitioner first asserts that he is entitled to habeas relief because

 the trial court failed to administer an oath to the jury. The respondent

 contends that this claim lacks merit.

       The Michigan Court of Appeals reconsidered this claim on remand

 from the Michigan Supreme Court, found that the amended transcript (as

 verified by the trial court) showed that the jury had been sworn, and denied

 relief on this claim. Crawford, 2016 WL 7130906 at *1.

       The state court’s decision is neither contrary to Supreme Court

 precedent nor an unreasonable application of federal law or the facts. First,


                                         -13-
Case 2:18-cv-13159-GCS-EAS ECF No. 21, PageID.1649 Filed 02/12/21 Page 14 of 27




 there is no Supreme Court precedent establishing a federal constitutional

 right to have an oath administered to an empaneled jury. See Baldwin v.

 State of Kansas, 129 U.S. 52, 56 (1889) (finding no federal issue in the

 allegedly improper swearing of a state court jury); Owens v. Haas, No. 15-

 CV-10985, 2017 WL 4176531, *9 (E.D. Mich. Sept. 21, 2017 (citing cases);

 Spearman v. Birkett, No. 05-CV-40006, 2006 WL 6032120, *11 (E.D. Mich.

 March 31, 2006) (denying habeas relief on claim that the jury was given a

 defective oath in a state prosecution). Consequently, the Michigan Court of

 Appeals’ denial of relief on the jury oath claim cannot be said to be an

 unreasonable application of clearly established federal law. See Wright v.

 Van Patten, 552 U.S. 120, 126 (2008); Carey v. Musladin, 549 U.S. 70, 77

 (2006); Owens, 2017 WL 4176531 at *10.

       Second, the petitioner’s claim is belied by the record. The Michigan

 Court of Appeals found that the actual amended transcript showed that the

 jury had, in fact, been sworn. This factual finding is presumed correct on

 federal habeas review, 28 U.S.C. § 2254(e)(1), and has not been rebutted

 with clear and convincing evidence. Warren, 161 F.3d at 360-61.

 Moreover, the record of the amended trial transcript submitted to this Court

 shows that the trial court administered an oath to the empaneled jury. ECF


                                      -14-
Case 2:18-cv-13159-GCS-EAS ECF No. 21, PageID.1650 Filed 02/12/21 Page 15 of 27




 No. 13-7, PageID.458. The petitioner thus fails to establish that any error,

 let alone a constitutional one, occurred. Habeas relief is not warranted on

 this claim.

       B.       Insufficient Evidence Claim

       The petitioner next asserts that he is entitled to habeas relief because

 the prosecution presented insufficient evidence to support his convictions.

 In particular, he alleges that the prosecution failed to establish that he

 possessed a firearm and fired it. The respondent contends that this claim

 lacks merit.

       The federal due process clause “protects the accused against

 conviction except upon proof beyond a reasonable doubt of every fact

 necessary to constitute the crime with which he is charged.” In re Winship,

 397 U.S. 358, 364 (1970). The question on a sufficiency of the evidence

 claim is “whether, after viewing the evidence in the light most favorable to

 the prosecution, any rational trier of fact could have found the essential

 elements of the crime beyond a reasonable doubt.” Jackson v. Virginia, 443

 U.S. 307, 319 (1979). The Jackson standard must be applied “with explicit

 reference to the substantive elements of the criminal offense as defined by

 state law.” Brown v. Palmer, 441 F.3d 347, 351 (6th Cir. 2006) (quoting


                                       -15-
Case 2:18-cv-13159-GCS-EAS ECF No. 21, PageID.1651 Filed 02/12/21 Page 16 of 27




 Jackson, 443 U.S. at 324 n. 16).

       A federal habeas court views this standard through the framework of

 28 U.S.C. § 2254(d). Martin v. Mitchell, 280 F.3d 594, 617 (6th Cir. 2002).

 Thus, under the AEDPA, challenges to the sufficiency of the evidence “must

 survive two layers of deference to groups who might view facts differently”

 than a reviewing court on habeas review – the factfinder at trial and the

 state court on appellate review – as long as those determinations are

 reasonable. Brown v. Konteh, 567 F.3d 191, 205 (6th Cir. 2009). “[I]t is the

 responsibility of the jury – not the court – to decide what conclusions should

 be drawn from the evidence admitted at trial.” Cavazos v. Smith, 565 U.S.

 1, 2 (2011) (per curiam). “A reviewing court does not re-weigh the evidence

 or re-determine the credibility of the witnesses whose demeanor has been

 observed by the trial court.” Matthews v. Abramajtys, 319 F.3d 780, 788

 (6th Cir. 2003) (citing Marshall v. Lonberger, 459 U.S. 422, 434 (1983)).

 Accordingly, the “mere existence of sufficient evidence to convict . . .

 defeats a petitioner’s claim.” Id. at 788-89.

       Under Michigan law, the elements of assault with intent to commit

 murder are: (1) an assault, (2) with an actual intent to kill, (3) which if

 successful, would make the killing murder. See Warren v. Smith, 161 F.3d


                                        -16-
Case 2:18-cv-13159-GCS-EAS ECF No. 21, PageID.1652 Filed 02/12/21 Page 17 of 27




 358, 361 (6th Cir. 1998) (citing Michigan law); People v. Ericksen, 288 Mich.

 App. 192, 195, 793 N.W.2d 120 (2010); MICH. COMP. LAWS § 750.83. The

 elements of felon in possession are: (1) the defendant was convicted of a

 felony, (2) the defendant possessed a firearm, and (3) at the time of

 possession less than three or five years, depending on the underlying

 felony, has passed since the defendant completed his term of incarceration,

 satisfied all conditions of probation and parole, and paid all fines. People v.

 Perkins, 262 Mich. App. 267, 270, 686 N.W.2d 237 (2004), aff’d 473 Mich.

 626, 703 N.W.2d 448 (2005); MICH. COMP. LAWS § 750.224f. The elements

 of felony firearm are: (1) the defendant possessed a firearm, (2) during the

 commission of, or an attempt to commit, a felony offense. People v. Akins,

 259 Mich. App. 545, 554, 675 N.W.2d 863 (2003) (quoting People v. Avant,

 235 Mich. App. 499, 505, 597 N.W.2d 864 (1999)); MICH. COMP. LAWS §

 750.227b.

       As with any offense, the prosecution must prove beyond a reasonable

 doubt that the defendant committed the charged offense. People v. Kern, 6

 Mich. App. 406, 409, 149 N.W.2d 216 (1967). Direct or circumstantial

 evidence and reasonable inferences arising from that evidence may

 constitute satisfactory proof of the elements of an offense, People v. Jolly,


                                       -17-
Case 2:18-cv-13159-GCS-EAS ECF No. 21, PageID.1653 Filed 02/12/21 Page 18 of 27




 442 Mich. 458, 466, 502 N.W.2d 177 (1993), including the identity of the

 perpetrator, Kern, 6 Mich. App. at 409, see also People v. Johnson, 146

 Mich. App. 429, 434, 381 N.W.2d 740 (1985), and the defendant’s intent or

 state of mind. People v. Dumas, 454 Mich. 390, 398, 563 N.W.2d 31

 (1997); see also People v. Nowack, 462 Mich. 392, 402-03, 614 N.W.2d 78

 (2000).

       With these state law principles in mind and applying the Jackson

 standard, the Michigan Court of Appeals denied relief on this claim. The

 court explained in relevant part:

       Circumstantial evidence supports that defendant possessed the
       firearm and used it to assault Light with the intent to commit
       murder. Police found the .380 caliber gun at issue on the lawn
       next to where defendant lay injured from gunshot wounds. Police
       also recovered a holster for that gun, a set of keys, and a box of
       .380 caliber ammunition on the lawn. While Detroit Police Officer
       Mary Gross testified that she did not find any .380 shell casings
       at the scene of the shooting, other than the one jammed inside
       the gun, she also indicated that it was dark when she was
       searching for casings, there was very little light from street
       lamps in the area, and she could not recall whether she used a
       metal detector to search for casings that evening.

       Also, ample witness testimony supports that defendant shot and
       possessed the gun. Lolether Richardson, defendant's fiancé,
       testified that defendant owned a gun that matched the
       description of the .380 caliber gun found by police. Light testified
       that defendant shot him with a gun. Jermonte Jones testified that
       he saw defendant strike Light with the gun, although he did not
       witness the actual shooting. Brandon Johnson testified that he

                                       -18-
Case 2:18-cv-13159-GCS-EAS ECF No. 21, PageID.1654 Filed 02/12/21 Page 19 of 27




       saw defendant firing the gun and then reloading its clip.
       Tradnaha Turner also testified that she saw defendant lift his
       gun and pursue Johnson. On the other hand, defendant denied
       possessing a gun, ammunition, or a holster, denied shooting
       Light or shooting at Jones or Johnson, and testified that all of
       these witnesses were lying in order to cover up the fact that
       defendant was actually shot by Rodney Turner. After hearing
       these inconsistent stories, the jury plainly believed the testimony
       of the prosecution's witnesses. This Court will not “interfere with
       the jury's determinations regarding the weight of the evidence
       and the credibility of the witnesses.” People v. Unger (On
       Remand), 278 Mich App 210, 222; 749 NW2d 272 (2008). In
       total, there was ample evidence to support the jury's conclusion
       that defendant possessed the .380 caliber gun.

 Crawford, 2015 WL 5945372 at *6-7.

       The state court's decision is neither contrary to Supreme Court

 precedent nor an unreasonable application of Supreme Court precedent or

 the facts. The prosecution presented sufficient evidence to establish the

 petitioner's guilt of assault with intent to commit murder, felon in possession,

 and felony firearm through the testimony of the victim, Frederick Light, the

 other witnesses who were at the house during the shooting, and the

 petitioner’s girlfriend, as well as reasonable inferences from that testimony

 and the evidence found at the scene. To be sure, a victim’s testimony alone

 can be constitutionally sufficient to sustain a conviction. See Tucker v.

 Palmer, 541 F.3d 652, 658 (6th Cir. 2008) (citing cases). Such testimony

 and evidence was sufficient to establish that the petitioner possessed a

                                       -19-
Case 2:18-cv-13159-GCS-EAS ECF No. 21, PageID.1655 Filed 02/12/21 Page 20 of 27




 firearm at the time of the incident and that he used it to strike and to shoot

 Light so as to support his convictions.

       The petitioner challenges the credibility of the witnesses and the jury’s

 evaluation of the evidence presented at trial. However, it is the job of the

 fact-finder at trial, not a federal habeas court, to resolve evidentiary

 conflicts. Jackson, 443 U.S. at 326; Martin v. Mitchell, 280 F.3d 594, 618

 (6th Cir. 2002); Walker v. Engle, 703 F.2d 959, 969-70 (6th Cir. 1983) ("A

 federal habeas corpus court faced with a record of historical facts that

 supports conflicting inferences must presume - even if it does not

 affirmatively appear in the record - that the trier of fact resolved any such

 conflicts in favor of the prosecution, and must defer to that resolution.").

 The jury's verdict, and the Michigan Court of Appeals' decision affirming that

 verdict, were reasonable. The evidence presented at trial, viewed in a light

 favorable to the prosecution, established beyond a reasonable doubt that

 the petitioner committed assault with intent to commit murder, felon in

 possession, and felony firearm. Habeas relief is not warranted on this

 claim.

       C.    Sentencing Claim

       Lastly, the petitioner asserts that he is entitled to habeas relief


                                        -20-
Case 2:18-cv-13159-GCS-EAS ECF No. 21, PageID.1656 Filed 02/12/21 Page 21 of 27




 because his sentences constitute cruel and unusual punishment. The

 respondent contends that this claim is procedurally defaulted and that it

 lacks merit.

       A sentence imposed within the statutory limits is generally not subject

 to federal habeas review. Townsend v. Burke, 334 U.S. 736, 741 (1948);

 Cook v. Stegall, 56 F. Supp. 2d 788, 797 (E.D. Mich. 1999). Claims which

 arise out of a state trial court’s sentencing decision are not normally

 cognizable upon habeas review unless the petitioner can show that the

 sentence imposed exceeded the statutory limits or is wholly unauthorized by

 law. Lucey v. Lavigne, 185 F. Supp. 2d 741, 745 (E.D. Mich. 2001). The

 petitioner’s sentences are within the statutory maximums for his offenses.

 See MICH. COMP. LAWS §§ 750.83 (authorizing a maximum sentence of life

 imprisonment), 750.224f (authorizing a maximum sentence of 5 years

 imprisonment, 750.227b (authorizing a maximum sentence of 5 years

 imprisonment for a second offense, to be served consecutively to other

 sentences). Consequently, his sentences are insulated from habeas review

 absent a federal constitutional violation.

       The petitioner asserts that his sentences are disproportionate and

 constitute cruel and unusual punishment due to his age and his medical


                                       -21-
Case 2:18-cv-13159-GCS-EAS ECF No. 21, PageID.1657 Filed 02/12/21 Page 22 of 27




 condition. He raised this claim on direct appeal of his convictions. The

 Michigan Court of Appeals reviewed the claim for plain error and denial

 relief. The court explained in relevant part:

       The Eighth Amendment of the United States Constitution
       provides, “[e]xcessive bail shall not be required, nor excessive
       fines imposed, nor cruel and unusual punishments inflicted.” US
       Const, Am VIII. The Michigan Constitution provides, “cruel or
       unusual punishment shall not be inflicted....” Const 1963, art 1, §
       16. “In determining whether a sentence is cruel or unusual [this
       Court] look[s] to the gravity of the offense and the harshness of
       the penalty, comparing the penalty to those imposed for other
       crimes in this state as well as the penalty imposed for the same
       offense by other states and considering the goal of
       rehabilitation.” People v. Poole, 218 Mich App 702, 715; 555
       NW2d 485 (1996). “[A] sentence that is proportionate is not cruel
       or unusual punishment.” People v. Powell, 278 Mich App 318,
       323; 750 NW2d 607 (2008), citing People v. Drohan, 264 Mich
       App 77, 92; 689 NW2d 750 (2004). Where a sentence falls
       within the appropriate guidelines range, it is presumed to be
       proportionate. Id., citing People v. Broden, 428 Mich 343, 354-
       355; 408 NW2d 789 (1987).

       Defendant cannot surmount the presumption that his sentence is
       proportionate. Defendant's sentence for assault with intent to
       murder, as he admits, is well within the appropriate guidelines
       range. Defendant argues that the trial court violated his
       constitutional guarantee against cruel and unusual punishment
       because the minimum sentence it imposed is one year above
       the midpoint for the minimum sentence range for his crime.
       Defendant further argues that his sentence is cruel and unusual
       because he will not be eligible for parole until he is 65 years old,
       and the shooting that led to his conviction left him gravely
       injured, such that he may never walk again. Defendant's
       arguments fail.


                                       -22-
Case 2:18-cv-13159-GCS-EAS ECF No. 21, PageID.1658 Filed 02/12/21 Page 23 of 27




       Defendant cites no caselaw to support his argument that his
       advanced age or endangered health at the time of his conviction
       allows for a finding that his sentence is disproportionate. Also,
       defendant did not demonstrate that compared to the penalty
       imposed for other crimes in this state and other states, that his
       sentence was cruel or unusual. People v. Brown, 294 Mich App
       377, 390; 811 NW2d 531 (2011). This Court is not required to
       search for support for a defendant's arguments. People v.
       Payne, 285 Mich App 181, 195; 774 NW2d 714 (2009) (“An
       appellant may not merely announce his position and leave it to
       this Court to discover and rationalize the basis for his claims, nor
       may he give only cursory treatment with little or no citation of
       supporting authority.”).

       Furthermore, this Court has held that a defendant's age is
       insufficient to overcome the presumptive proportionality of his
       sentence, particularly when the defendant has a lengthy criminal
       history of committing violent offenses. People v. Bowling, 299
       Mich App 552, 558-559; 830 NW2d 800 (2013). This same
       reasoning applies to cases where the defendant claims to have
       substantial health problems. Defendant, like the defendant in
       Bowling, has a lengthy criminal record. Defendant was convicted
       of five felonies prior to the three felonies he was convicted of in
       the instant case. Two of defendant's felony convictions were for
       possession with intent to deliver narcotics, but the remaining
       felony convictions were for armed robbery and felony-firearm,
       which are plainly violent offenses. Given his felony history,
       defendant cannot establish any plain error affecting his
       substantial rights.

       Defendant also seems to suggest that his sentence is cruel and
       unusual because it was based on insufficient evidence. As this
       Court noted in Powell, if that were true, “the remedy would be to
       vacate his conviction.” Powell, 278 Mich App at 323.
       Nonetheless, as discussed above in Issue II, supra, defendant's
       convictions were not based on insufficient evidence.

 Crawford, 2015 WL 5945372 at *7-8 (footnote omitted).

                                       -23-
Case 2:18-cv-13159-GCS-EAS ECF No. 21, PageID.1659 Filed 02/12/21 Page 24 of 27




       The state court’s denial of relief is neither contrary to Supreme Court

 precedent nor an unreasonable application of federal law or the facts. The

 petitioner’s claim that his sentence is disproportionate is not cognizable on

 federal habeas review because it is a state law claim. See Harmelin v.

 Michigan, 501 U.S. 957, 965 (1991) (ruling that the Eighth Amendment does

 not require strict proportionality and that Michigan prisoner’s claim that his

 sentence was disproportionate is not cognizable on habeas review); Kissner

 v. Palmer, 826 F.3d 898, 904 (6th Cir. 2016). There is no federal

 constitutional right to individualized sentencing. United States v. Thomas,

 49 F.3d 253, 261 (6th Cir. 1995).

       Additionally, to the extent that the petitioner contests the state court’s

 interpretation and application of state law as to his sentencing, he is not

 entitled to relief. It is well-settled that “a state court’s interpretation of state

 law, including one announced on direct appeal of the challenged conviction,

 binds a federal court sitting on habeas review.” Bradshaw v. Richey, 546

 U.S. 74, 76 (2005); Sanford v. Yukins, 288 F.3d 855, 860 (6th Cir. 2002).

 State courts are the final arbiters of state law and federal courts will not

 intervene in such matters. Lewis v. Jeffers, 497 U.S. 764, 780 (1990);

 Oviedo v. Jago, 809 F.2d 326, 328 (6th Cir. 1987). Habeas relief does not


                                          -24-
Case 2:18-cv-13159-GCS-EAS ECF No. 21, PageID.1660 Filed 02/12/21 Page 25 of 27




 lie for perceived errors of state law. Estelle v. McGuire, 502 U.S. 62, 67-68

 (1991). The petitioner thus fails to state a claim upon which federal habeas

 relief may be granted as to any such state law issues.

       Moreover, the petitioner fails to establish that his sentences constitute

 cruel and unusual punishment under the Eighth Amendment. The United

 States Constitution does not require strict proportionality between a crime

 and its punishment. Harmelin, 501 U.S. at 965. A sentence that falls within

 the maximum penalty authorized by statute “generally does not constitute

 ‘cruel and unusual punishment.’” Austin v Jackson, 213 F.3d 298, 302 (6th

 Cir. 2000) (internal citation omitted). As discussed, the petitioner’s

 sentences are within the statutory maximums – as well as the guideline

 range. The state trial court thus acted within its discretion in imposing his

 sentences and there is no extreme disparity between his crime and

 sentences so as to offend the Eighth Amendment. Habeas relief is not

 warranted on this claim.1




       1
        Given this determination, the Court need not address the procedural
 default issue.
                                       -25-
Case 2:18-cv-13159-GCS-EAS ECF No. 21, PageID.1661 Filed 02/12/21 Page 26 of 27




 V.    Conclusion

       For the reasons stated, the Court concludes that the petitioner is not

 entitled to federal habeas relief on his claims. Accordingly, the Court

 DENIES and DISMISSES WITH PREJUDICE the petition for a writ of

 habeas corpus.

       Before the petitioner may appeal this decision, a certificate of

 appealability must issue. See 28 U.S.C. § 2253(c)(1)(a); FED. R. APP. P.

 22(b). A certificate of appealability may issue only if the petitioner makes “a

 substantial showing of the denial of a constitutional right.” 28 U.S.C.

 § 2253(c)(2). When a court denies relief on the merits, the substantial

 showing threshold is met if the petitioner demonstrates that reasonable

 jurists would find the court’s assessment of the constitutional claims

 debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484-85 (2000). “A

 petitioner satisfies this standard by demonstrating that ... jurists could

 conclude the issues presented are adequate to deserve encouragement to

 proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 327 (2003). The

 petitioner makes no such showing. Accordingly, the Court DENIES a

 certificate of appealability.

       Lastly, the Court concludes that an appeal from this decision cannot


                                        -26-
Case 2:18-cv-13159-GCS-EAS ECF No. 21, PageID.1662 Filed 02/12/21 Page 27 of 27




 be taken in good faith. See FED. R. APP. P. 24(a). Accordingly, the Court

 DENIES leave to proceed in forma pauperis on appeal.

       IT IS SO ORDERED.

 Dated: February 12, 2021
                                           s/George Caram Steeh
                                           GEORGE CARAM STEEH
                                           UNITED STATES DISTRICT JUDGE


                                  CERTIFICATE OF SERVICE

                  Copies of this Order were served upon attorneys of record on
                 February 12, 2021, by electronic and/or ordinary mail and also on
                     Darrin Crawford #193496, Macomb Correctional Facility,
                           34625 26 Mile Road, New Haven, MI 48048.

                                         s/Brianna Sauve
                                           Deputy Clerk




                                              -27-
